 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 TRACY R. MITCHUSSON,                                   Case No.: 2:19-cv-00585-APG-BNW

 4        Plaintiff                                    Order Denying Pending Motions as Moot

 5 v.                                                         [ECF Nos. 37, 38, 40, 49, 50]

 6 MTC FINANCIAL, INC., et al.,

 7        Defendants

 8       In light of the parties’ notice that they have settled this matter in full (ECF No. 51),

 9       I ORDER that all pending motions (ECF Nos. 37, 38, 40, 49, 50) are DENIED as moot.

10       DATED this 16th day of January, 2020.

11

12
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
